DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/15/2022.
Claims 1-3, 5-11, and 15-20 have been amended.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2022 was filed after the mailing date of the non-final rejection on 6/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claims 1-10, specifically independent claim 1, the claim recites, “performing, contemporaneous with translating the at least one host address of the coherent memory space of the external host processor to the at least one physical address of the device-attached physical memory, an in-line transformation on the first data to generate second data.”  The applicant indicates that support for this is contained in paragraphs 36-39 of the specification.  However, the examiner has not been able to locate support for this limitation in paragraphs 36-39 or any other portion of the present application.
If the applicant disagrees with this, the examiner requests the applicant point out exactly where support for the limitation is within the original disclosure and explain how the identified areas support the limitation in question.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2021/0064549) and Shanbhogue et al. (US 2021/0311643).
With respect to claim 11, Zhang teaches of a storage device comprising: a device-attached physical memory managed by and accessible to an external host processor of an external device via an interconnect (fig. 1; paragraph 18-19; where the host is a computing device or server, item 20 and is coupled to the NAND solid state data storage device, item 10 (claimed device-attached physical memory).  As shown in figure 1 the host is external of the NAND solid state data storage device), 
wherein: at least one physical address of the device-attached physical memory is mapped to at least one host address of a memory space of the external host processor (fig. 1-2; paragraph 4, 24-25; where the host uses LBAs to access the storage space which are mapped to the physical block address of the physical flash memory pages); and
the memory space of the external host processor includes a plurality of additional host addresses that are mapped to addresses of additional physical memory of one or more of: the external device; or an additional external device (fig. 1-2; paragraph 4, 24-25; where the host uses multiple LBAs to access the storage space which are mapped to multiple physical block address of the physical flash memory pages); and 
one or more internal physical processors adapted to: receive, from the external host processor via the interconnect, a request to read from the at least one host address of the coherent memory space of the external host processor (fig. 1, item 16; paragraph 4, 17, 18; where the inline encryption engine (claimed one or more internal physical processors) receives a read from the host.  The host accesses the NAND storage via its LBAs);
translate the at least one host address into the at least one physical address of the device-attached physical memory (paragraph 23-25; whereas the host accesses the memory with LBAs and internally the storage device uses PBAs, therefore when accessing the storage blocks as a result of a read from the host, the LBA from the host must be translated into a PBA via the mapping table);
read first data from the at least one physical address of the device-attached physical memory; perform an in-line transformation on the first data to generate second data (fig. 1; paragraph 4, 17-18, 23-25; where the data block is decrypted); and
return the second data to the external host processor via the interconnect (fig. 1; paragraph 4, 17-18, 23-25; where the data block is decrypted and then sent to the host CPU).
Zhang fails to explicitly teach of (1) the device-attached physical memory managed by and accessible to an external host processor of an external device via a cache-coherent interconnect, (2) at least one physical address of the device-attached physical memory is mapped to at least one host address of a coherent memory space of the external host processor, (3) the coherent memory space of the external host processor includes a plurality of additional host addresses that are mapped to addresses of additional physical memory of one or more of: the external device; or an additional external device, and (4) return the second data to the external host processor via the cache-coherent interconnect.
However, Shanbhogue teaches of a device-attached physical memory managed by and accessible to an external host processor of an external device via a cache-coherent interconnect (fig. 1; paragraph 14-16, 22; where the host is connected to the memory device via a CXL link (claimed cache-coherent interconnect).  CXL supports an accelerator using the CXL.cache protocol to be cache coherent).
wherein: at least one physical address of the device-attached physical memory is mapped to at least one host address of a coherent memory space of the external host processor (fig. 1; paragraph 14-16, 22; where the CXL supports device side memories that are mapped into the host address space.  CXL supports an accelerator using the CXL.cache protocol to be cache coherent),
the coherent memory space of the external host processor includes a plurality of additional host addresses that are mapped to addresses of additional physical memory of one or more of: the external device; or an additional external device (fig. 1; paragraph 14-16, 22; where the CXL supports device side memories that are mapped into the host address space.  CXL supports an accelerator using the CXL.cache protocol to be cache coherent).
The combination of Zhang and Shanbhogue teaches of one or more internal physical processors adapted to: receive, from the external host processor via the cache-coherent interconnect, a request to read from the at least one host address of the coherent memory space of the external host processor (Zhang, fig. 1, item 16; paragraph 4, 17, 18; where the inline encryption engine (claimed one or more internal physical processors) receives a read from the host.  The host accesses the NAND storage via its LBAs; Shanbhogue, fig. 1; paragraph 14-16, 22; in the combination, the connection between the host and the NAND storage of Zhang is through the CXL link of Shanbhogue);
return the second data to the external host processor via the cache-coherent interconnect (Zhang, fig. 1; paragraph 4, 17-18, 23-25; where the data block is decrypted and then sent to the host CPU; Shanbhogue, fig. 1; paragraph 14-16, 22; in the combination, the connection between the host and the NAND storage of Zhang is through the CXL link of Shanbhogue).
Zhang and Shanbhogue are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Zhang and Shanbhogue before the time of the effective filing of the claimed invention to use the CXL link of Shanbhogue to connect the host and storage of Zhang.  Their motivation would have been to allow for more efficient communication between the host and memory (Shanbhogue, paragraph 22).
With respect to claim 12, Zhang teaches of wherein: the in-line transformation comprises a decryption operation (paragraph 16-17; where the read data passes through the inline encryption engine that decrypts the data);
the one or more internal physical processors are adapted to: perform the in-line transformation by performing the decryption operation on the first data (paragraph 16-17; where the read data passes through the inline encryption engine that decrypts the data);
return the second data by returning the decrypted first data to the external host processor via the cache-coherent interconnect (paragraph 16-17; where the read data passes through the inline encryption engine that decrypts the data and sends it to the host CPU).
With respect to claim 13, Zhang teaches of a cryptographic-key store containing multiple cryptographic keys, each of the cryptographic keys being mapped to one or more requester identifiers (paragraph 19-20; where the host pre-loads a set of encryption keys into the inline encryption engine and assigns a unique ID (claimed requester identifier) to each encryption key),
wherein: the request comprises a requester identifier previously mapped to a cryptographic key in the cryptographic-key store (paragraph 19-20; where the host provides the inline encryption engine with the ID of the encryption key that should be used for the data being read); and
the one or more internal physical processors are adapted to: use the requester identifier to locate the cryptographic key; and use the cryptographic key to perform the decryption operation on the first data (paragraph 17, 19-20; whereas the ID of the encryption key to be used for the data being read is provided by the host, and the data is decrypted and sent to the host CPU, this suggests to one of ordinary skill in the art that the encryption key ID is used to located the proper encryption key that is then used to decrypt the data).
With respect to claim 20, the combination of Zhang and Shanbhogue teaches of the limitations cited and described above with respect to claim 11 for the same reasoning as recited with respect to claim 11.
Zhang also teaches of when the request is to write data to the at least one host address, performing an in-line transformation on the data to generate second data (fig. 1, item 16; paragraph 4, 17, 18, 29; where the inline encryption engine receives a write from the host and encrypts the write data.  The host accesses the NAND storage via its LBAs); and
writing the second data to the at least one physical address of the device-attached physical memory (fig. 4; paragraph 17, 24-25, 29; where the incline encryption engine encrypts the data block and writes it to a physical erase unit having a physical address in the NAND).
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shanbhogue as applied to claim 13 above, and further in view of Peeters et al. (US 2018/0063100).
With respect to claim 14, the combination of Zhang and Shanbhogue fails to explicitly teach of wherein the requester identifier comprises an identifier of a thread executing on the external host processor, the thread having generated the request.
However, Peeters teaches of wherein the requester identifier comprises an identifier of a thread executing on the external host processor, the thread having generated the request (abstract, fig. 3-4; paragraph 28, 42, 45; where each encryption key is bound to a thread via the thread ID).
Zhang, Shanbhogue, and Peeters are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Shanbhogue, and Peeters before the time of the effective filing of the claimed invention to bind the encryption keys to the thread ID of the thread that owns the key in the combination of Zhang and Shanbhogue as taught in Peeters.  Their motivation would have been to increase the security of the memory (Peeters, paragraph 27).
With respect to claim 15, the combination of Zhang, Shanbhogue, and Peeters teaches of wherein the one or more internal physical processors are further adapted to: receive, from the external host processor, an additional request to read third data from at least one additional host address of the coherent memory space of the external host processor (Zhang, fig. 1, item 16; paragraph 4, 17-18; where the inline encryption engine (claimed one or more internal physical processors) receives another read from the host and decrypts the read data),
wherein: the additional request comprises an additional requester identifier previously mapped to an additional cryptographic key in the cryptographic-key store ((Zhang, paragraph 19-20; where the host provides the inline encryption engine with the ID of the encryption key that should be used for the data being read); 
the additional requester identifier comprises an identifier of an additional thread executing on the external host processor (Peeters, fig. 3-4; paragraph 28, 42, 45; where the thread ID is communicated to the co-processor); and
the additional thread generated the additional request (Peeters, fig. 3-4; paragraph 28, 42, 45; where the thread ID of the currently executing thread that causes the request is communicated to the co-processor);
translate the at least one additional host address into at least one additional physical address of the device-attached physical memory (Zhang, paragraph 23-25; whereas the host accesses the memory with LBAs and internally the storage device uses PBAs, therefore when accessing the storage blocks as a result of a read from the host, the LBA from the host must be translated into a PBA via the mapping table);
use the additional requester identifier to locate the additional cryptographic key (Peeters, fig. 3-4; paragraph 28, 42, 45-47; when the thread ID matches the contents of the thread owner field, the key is used in executing the desired cryptography operation);
use the additional cryptographic key to perform the decryption operation on the third data (Zhang, paragraph 16-20; where the data is read into the inline encryption engine and is decrypted using the encryption key from the ID and then returned to the host CPU); and
return the decrypted third data to the external host processor via the cache-coherent interconnect (Zhang, paragraph 17; where the decrypted data is returned to the host CPU).
	The reasons for obviousness are the same as those indicated above with respect to claims 11 and 14.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shanbhogue as applied to claim 12 above, and further in view of Kida et al. (US 2020/0159657).
With respect to claim 16, Zhang teaches of wherein: a first range of addresses of the coherent memory space of the external host processor is designated as encrypted memory, the at least one host address falling within the first range of addresses (paragraph 4, 17, 24; where data read from the storage are encrypted).
The combination of Zhang and Shanbhogue fails to explicitly teach of (1) a second range of addresses of the coherent memory space of the external host processor is designated as unencrypted memory; and (2) the one or more internal physical processors are adapted to perform the decryption operation on the first data in response to determining that the at least one host address falls within the first range of addresses.
However, Kida teaches of a first range of addresses of the coherent memory space of the external host processor is designated as encrypted memory, the at least one host address falling within the first range of addresses (paragraph 90; where one or more address ranges are cryptographically restricted with different keys);
a second range of addresses of the coherent memory space of the external host processor is designated as unencrypted memory (paragraph 90; where one or more address ranges are unprotected); and
the one or more internal physical processors are adapted to perform the decryption operation on the first data in response to determining that the at least one host address falls within the first range of addresses (paragraph 90; the target address in the request is compared to the address ranges and a cryptographic key is selected.  In the combination with Zhang, the cryptographic key is used to decrypt the data (Zhang, paragraph 17-20)).
Zhang, Shanbhogue, and Kida are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Shanbhogue, and Kida before the time of the effective filing of the claimed invention to incorporate the encryption based on address ranges of Kida in the combination of Zhang and Shanbhogue.  Their motivation would have been to efficiently manage multiple different encryption areas.
25.	With respect to claim 17, the combination of Zhang, Shanbhogue, and Kida also teaches of wherein the one or more internal physical processors are further adapted to: receive, from the external host processor, a request to read from at least one additional host address of the coherent memory space of the external host processor, the at least one additional host address falling within the second range of addresses (Zhang, fig. 1, item 16; paragraph 4, 17, 18; where the inline encryption engine (claimed one or more internal physical processors) receives another read request from the host; Kida, paragraph 90; in the combination the address falls into the unprotected range);
translate the at least one additional host address into at least one additional physical address of the device-attached physical memory (Zhang, paragraph 23-25; whereas the host accesses the memory with LBAs and internally the storage device uses PBAs, therefore when accessing the storage blocks as a result of a read from the host, the LBA from the host must be translated into a PBA via the mapping table); 
read third data from the at least one additional physical address of the device-attached physical memory (Kida, paragraph 86, 90; Zhang, paragraph 17; where the data is read out from the memory);
refrain from decrypting the third data in response to determining that the at least one additional host address falls within the second range of addresses; and return the third data to the external host processor via the cache-coherent interconnect (Kida, paragraph 86, 90; Zhang, paragraph 17; whereas the range is unprotected the data is read out from the memory in unencrypted form and sent to the host CPU).
The reasons for obviousness are the same as indicated above in claim 16.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shanbhogue as applied to claim 11 above, and further in view of Dye et al. (US 7,190,284).
With respect to claim 18, the combination of Zhang and Shanbhogue fail to explicitly teach of wherein: the in-line transformation comprises a decompression operation; and the one or more internal physical processors are adapted to: perform the in-line transformation by performing the decompression operation on the first data; and return the second data by returning the decompressed first data to the external host processor via the cache-coherent interconnect.
However, Dye teaches of wherein: the in-line transformation comprises a decompression operation (column 10, lines 19-25; where the memory controller contains a compression/decompression engine); and
the one or more internal physical processors are adapted to: perform the in-line transformation by performing the decompression operation on the first data (fig. 23; column 40 lines 17-43; where the data is decompressed); and 
return the second data by returning the decompressed first data to the external host processor via the cache-coherent interconnect (fig. 23; column 40 lines 17-43; where the data is decompressed and returned in response to the request.  In the combination it is returned to the host CPU of Zhang (Zhang, paragraph 17)).
Zhang, Shanbhogue, and Dye are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Zhang, Shanbhogue, and Dye before the time of the effective filing of the claimed invention to incorporate the compression/decompression by the compression/decompression engine of Dye into the combination of Zhang and Shanbhogue.  Their motivation would have been to store more data into the same amount of memory.
With respect to claim 19, Dye teaches of wherein: a first range of addresses of the coherent memory space of the external host processor is designated for storing a first type of data associated with the decompression operation, the host address falling within the first range of addresses (fig. 22-23; column 38, line 55-column 39, line 21, column 40 lines 17-43; where the first address range  stores a lossless compression, thus it would be decompressed with lossless decompression); 
a second range of addresses of the coherent memory space of the external host processor is designated for storing a second type of data associated with a second decompression operation (fig. 22-23; column 38, line 55-column 39, line 21, column 40 lines 17-43; where the second address range  stores a lossy compression, thus it would be decompressed by lossy decompression); and 
the one or more internal physical processors are adapted to perform the decompression operation on the first data in response to determining that the at least one host address falls within the first range of addresses (fig. 23; column 38, line 55-column 39, column 40 lines 17-43; where the compression mode is determined for the data and it is decompressed based on the compression mode).
The reasons for obviousness are the same as those indicated above with respect to claim 18.
	
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 1, the prior does not teach or suggest, “performing, contemporaneous with translating the at least one host address of the coherent memory space of the external host processor to the at least one physical address of the device-attached physical memory, an in-line transformation on the first data to generate second data,” in the context of the claim.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to independent claims 1, 11, and 20, that the combination of Zhang and Shanbhogue does not teach of, “performing, contemporaneous with translating the at least one host address of the coherent memory space of the external host processor to the at least one physical address of the device-attached physical memory, an in-line transformation on the first data to generate second data.”  The examiner disagrees with this for the following reasons.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “performing, contemporaneous with translating the at least one host address of the coherent memory space of the external host processor to the at least one physical address of the device-attached physical memory, an in-line transformation on the first data to generate second data”) are not recited in the rejected claim(s), specifically claims 11 and 20.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  While independent claim 1 does contains this subject matter independent claims 11 and 20 do not.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138